Citation Nr: 1423660	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-36 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to herbicides exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously remanded by a Board decision in January 2013, which has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative evidence of record does not indicate that it is at least as likely as not that the Veteran has a skin disability that is attributable to his period of active service.  


CONCLUSION OF LAW

A skin disability was not incurred in, or aggravated by, active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006).  

As to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

Pursuant to the Board's January 2013 remand, the Veteran was scheduled for a VA examination in March 2013.  The Veteran did not report to this examination.  A VA letter dated March 2013 regarding additional development in the Veteran's claim, including notifying the Veteran that his nearest VA medical facility had been asked to schedule him for an examination, was returned to sender, and unable to be forwarded.  A copy of the Veteran's supplemental statement of the case (SSOC) was similarly returned and unable to be forwarded.  The address used in these attempted communications is the one the Veteran provided in his Form 9, and is the only address associated with the Veteran on record.  A June 2013 contact note indicates that the Appeals Management Center attempted to call the Veteran about these missed examinations, but was unable to do so because the Veteran's phone had been disconnected.  

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran had a subsequent change of residence, "it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262 (1993).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran does not report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Veteran also has an obligation to assist in the adjudication of his claim.  The Veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for same.  38 C.F.R. § 3.326.  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that the instructions from the January 2013 remand have been substantially complied with.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  


To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

In this case, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a skin condition, so the appeal must be denied.  The evidence does show that there is a current disability, as there is evidence the Veteran has been diagnosed and treated for palmar/plantar dermatitis.  As the Veteran's DD214 shows that he served in Vietnam from March 1969 to March 1970, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the issue turns upon the finding of a nexus.  

The Board notes that, although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted.  The Veteran's VA treatment records do not show a diagnosis of chloracne or any of the other disabilities contemplated for presumption under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32,540 (June 8, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010); Notice, 75 Fed. Reg. 81,332-81,335 (December 27, 2010).  As the Board finds that the Veteran is not entitled to service connection on the basis of presumption, the Veteran must prove that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.   

The Veteran's service treatment records (STRs) are absent for any documentation or notations related to the Veteran's skin.  The separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  

The Veteran has asserted in his Form 9 that he had problems with dermatitis ever since he left Vietnam, which is consistent with his statement in a November 2002 VA treatment note that his skin problems have come and gone since the 1970s.  The Veteran, as a lay person, is competent to relate observation of a skin irregularity.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  However, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's skin disability is not among the diseases listed as chronic.  38 C.F.R. § 3.309(a).  Therefore, a grant of service connection based solely upon the Veteran's report of continuity of symptomatology is not available in this claim.  

The Board acknowledges the Veteran's belief that his skin condition is caused by his service in Vietnam.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As to a nexus opinion relating any skin condition to active service, including exposure to herbicides, the Board finds that the etiology of dermatitis is a complex medical question and the Veteran is not competent to provide an opinion as to its etiology.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The record does not contain a competent medical opinion as to the etiology of the Veteran's skin disability, and because, as discussed above, the Veteran did not appear at his scheduled VA examination and has not afforded the Board any means of contacting him, the Board cannot obtain one.  Therefore, the most probative evidence of record fails to establish a nexus between the Veteran's service and his skin condition.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for skin disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a skin disability, to include as secondary to herbicides exposure, is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


